
	

113 HR 3002 IH: No Bailouts for State and local Governments Act
U.S. House of Representatives
2013-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 3002
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2013
			Mr. Barr (for
			 himself, Mr. Scalise,
			 Mr. Fleming,
			 Mr. Roe of Tennessee,
			 Mr. Brooks of Alabama,
			 Mr. Labrador,
			 Mr. Stutzman,
			 Mrs. Blackburn,
			 Mr. Salmon,
			 Mr. Weber of Texas,
			 Mr. Ribble,
			 Mr. Posey, and
			 Mr. Conaway) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform, and in addition to the
			 Committee on Financial
			 Services, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To prohibit the provision of Federal funds to State and
		  local governments for payment of obligations, to prohibit the Board of
		  Governors of the Federal Reserve System from financially assisting State and
		  local governments, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 No Bailouts for State and local
			 Governments Act.
		2.Prohibition on
			 the use of Federal funds to pay State and local obligations
			(a)In
			 generalNotwithstanding any
			 other provision of law, no Federal funds may be used to purchase or guarantee
			 obligations of, issue lines of credit to, or provide direct or indirect
			 grants-in-aid to any State government, municipal government, local government,
			 or county government which, on or after January 1, 2013, has filed for
			 bankruptcy, has defaulted on its obligations, is at risk of defaulting, or is
			 likely to default, absent such assistance from the United States Government, if
			 such purchase, guarantee, extension of credit, or grant is made for the purpose
			 of assisting the government in—
				(1)avoiding
			 defaulting on the payment of principal or interest due on an obligation of the
			 government; or
				(2)curing such a
			 default.
				(b)Limit on Use of
			 Borrowed FundsThe Secretary
			 of the Treasury shall not, directly or indirectly, use general fund revenues or
			 funds borrowed pursuant to title 31, United States Code, to purchase or
			 guarantee any asset or obligation of any State government, municipal
			 government, local government, or county government, or otherwise to assist such
			 government entity, if, on or after January 1, 2013, that State government,
			 municipal government, or county government has filed for bankruptcy, defaulted
			 on its obligations, is at risk of defaulting, or is likely to default, absent
			 such assistance from the United States Government, if such purchase, guarantee,
			 extension of credit, or grant is made for the purpose of assisting the
			 government in—
				(1)avoiding
			 defaulting on the payment of principal or interest due on an obligation of the
			 government; or
				(2)curing such a
			 default.
				(c)Prohibition on
			 Federal Reserve assistanceNotwithstanding any other provision of law,
			 the Board of Governors of the Federal Reserve System shall not provide or
			 extend to, or authorize with respect to, any State government, municipal
			 government, local government, county government, or other entity that has
			 taxing authority or bonding authority, any funds, loan guarantees, credits, or
			 any other financial instrument or other authority, including the purchasing of
			 the bonds of such State, municipality, locality, county, or other bonding
			 authority, or to otherwise assist such government entity under any authority of
			 the Board of Governors, if such purchase, guarantee, extension of credit, or
			 grant is made for the purpose of assisting the government in—
				(1)avoiding
			 defaulting on the payment of principal or interest due on an obligation of the
			 government; or
				(2)curing such a
			 default.
				(d)LimitationSubsections
			 (a) through (c) shall not apply to Federal assistance provided in response to a
			 natural disaster.
			
